Name: Commission Implementing Regulation (EU) No 668/2014 of 13 June 2014 laying down rules for the application of Regulation (EU) No 1151/2012 of the European Parliament and of the Council on quality schemes for agricultural products and foodstuffs
 Type: Implementing Regulation
 Subject Matter: consumption;  agricultural activity;  international trade;  agricultural policy;  foodstuff;  marketing
 Date Published: nan

 19.6.2014 EN Official Journal of the European Union L 179/36 COMMISSION IMPLEMENTING REGULATION (EU) No 668/2014 of 13 June 2014 laying down rules for the application of Regulation (EU) No 1151/2012 of the European Parliament and of the Council on quality schemes for agricultural products and foodstuffs THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular the second subparagraph of Article 7(2), Article 11(3), the second subparagraph of Article 12(7), the second subparagraph of Article 19(2), Article 22(2), the second subparagraph of Article 23(4), Article 44(3), the second subparagraph of Article 49(7), the second subparagraph of Article 51(6), the second subparagraph of Article 53(3) and the second subparagraph of Article 54(2) thereof, Whereas: (1) Regulation (EU) No 1151/2012 has repealed and replaced Council Regulations (EC) No 509/2006 of 20 March 2006 on agricultural products and foodstuffs as traditional specialities guaranteed (2) and (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (3). Regulation (EU) No 1151/2012 empowers the Commission to adopt delegated and implementing acts. In order to ensure the smooth functioning of the quality schemes for agricultural products and foodstuffs in the new legal framework, certain rules should be adopted by means of such acts. The new rules should replace the implementing rules of Commission Regulations (EC) No 1898/2006 of 14 December 2006 laying down detailed rules of implementation of Council Regulation (EC) No 510/2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (4) and (EC) No 1216/2007 of 18 October 2007 laying down detailed rules for the implementation of Council Regulation (EC) No 509/2006 on agricultural products and foodstuffs as traditional specialities guaranteed (5). Those Regulations are repealed by Commission Delegated Regulation (EU) No 664/2014 of 18 December 2013 supplementing Regulation (EU) No 1151/2012 of the European Parliament and of the Council with regard to the establishment of the Union symbols for protected designations of origin, protected geographical indications and traditional specialities guaranteed and with regard to certain rules on sourcing, certain procedural rules and certain additional transitional rules (6). (2) Specific rules concerning the use of linguistic characters for a protected designation of origin, a protected geographical indication and a traditional speciality guaranteed and the translations of the claim accompanying a traditional speciality guaranteed should be laid down in order to ensure that operators and consumers in all Member States are able to read and understand such names and claims. (3) The geographical area of protected designations of origin and protected geographical indications should be defined in the product specification in a detailed, precise way that presents no ambiguities in order to allow producers, competent authorities and control bodies to operate on certain and reliable bases. (4) An obligation to include detailed rules on the origin and quality of feed in the product specifications of products of animal origin the names of which are registered as protected designations of origin should be established in order to guarantee uniform quality of the product and to harmonise the way of drafting those rules. (5) The product specification for protected designations of origin and protected geographical indications should include the measures taken to ensure that the product originates in the defined geographical area, as referred to in point (d) of Article 7(1) of Regulation (EU) No 1151/2012. Those measures should be clear and detailed in order to allow to trace the product, raw materials, feed and other items coming from the defined geographical area. (6) As regards applications for registration of a name or approval of an amendment covering distinct products it is necessary to define in which cases products bearing the same registered name are considered distinct products. In order to avoid that products not complying with the requirements for designations of origin and geographical indications referred to in Article 5(1) and (2) of Regulation (EU) No 1151/2012 are marketed using a registered name, compliance with the requirements for registration should be demonstrated for each distinct product covered by an application. (7) Packaging of an agricultural product or a foodstuff or operations concerning its presentation, such as slicing or grating, restricted to a defined geographical area, constitute a restriction on free movement of goods and freedom to provide services. In the light of the case-law of the Court of Justice of the European Union, such restrictions can only be imposed if they are necessary, proportionate and capable of upholding the reputation of the geographical indication or the designation of origin. As referred to in point (e) of Article 7(1) of Regulation (EU) No 1151/2012, product specific justifications for such restrictions shall be provided. (8) For the smooth functioning of the system, procedures for applications, oppositions, amendments and cancellations should be specified. (9) To ensure uniform and efficient procedures, forms concerning applications, oppositions, amendments, cancellations as well as forms concerning the publication of single documents for names that were registered prior to 31 March 2006 should be provided. (10) For the sake of legal certainty, the criteria for the identification of the date of submission of an application for registration and of submission of an amendment application should be clearly specified. (11) A limit to the length of single documents should be set out in order to have a more streamlined process and for standardisation needs. (12) Specific rules on the description of the product and the production method should be adopted for standardisation needs. In order to allow easy and quick examination of applications for registration of a name or approval of an amendment, the description of the product and of the production method should contain only relevant and comparable elements. Repetitions, implicit requirements and redundant parts should be avoided. (13) For the sake of legal certainty, deadlines concerning the opposition procedure should be fixed and criteria for the identification of the starting dates of those deadlines should be established. (14) For the sake of transparency, the information concerning applications for amendment and requests for cancellation to be published in accordance with Article 50(2) of Regulation (EU) No 1151/2012 should be exhaustive. (15) For streamlining and simplification purposes, the electronic form should be the only means of communication admitted for the transmission of applications, information and documents. (16) Rules on the use of symbols and indications on the products marketed under protected designations of origin, protected geographical indications or traditional specialities guaranteed should be set out, including on the appropriate linguistic versions to be used. (17) The rules on the use of registered names in association with the symbols, indications or corresponding abbreviations, as referred to in Article 12(3) and (6) and Article 23(3) of Regulation (EU) No 1151/2012, should be clarified. (18) In order to ensure uniform protection of indications, abbreviations and symbols and to raise public awareness about the quality schemes of the Union, rules on the use of indications, abbreviations and symbols in media or advertising supports in connection with products produced in conformity with the respective quality scheme should be established. (19) Rules on the content and the form of the Register of protected designations of origin, protected geographical indications and traditional specialities guaranteed should be adopted to ensure transparency and legal certainty. (20) The measures provided for in this Regulation are in accordance with the opinion of the Agricultural Product Quality Policy Committee, HAS ADOPTED THIS REGULATION: Article 1 Specific rules for a name 1. The name of a protected designation of origin, a protected geographical indication or a traditional speciality guaranteed shall be registered in its original script. Where the original script is not in Latin characters, a transcription in Latin characters shall be registered together with the name in its original script. 2. Where the name of a traditional speciality guaranteed is accompanied by the claim referred to in Article 18(3) of Regulation (EU) No 1151/2012 and that claim is to be translated in the other official languages, such translations shall be included in the product specification. Article 2 Definition of the geographical area As regards protected designations of origin and protected geographical indications, the geographical area shall be defined in a precise way that presents no ambiguities, referring as far as possible to physical or administrative boundaries. Article 3 Specific rules on feed The product specification of a product of animal origin the name of which is registered as a protected designation of origin shall contain detailed rules on the origin and the quality of feed. Article 4 Proof of origin 1. The product specification for a protected designation of origin or a protected geographical indication shall identify the procedures which operators must have in place as regards the proof of origin concerning the product, raw materials, feed and other items that, according to the product specification, are required to come from the defined geographical area. 2. Operators shall be able to identify: (a) the supplier, quantity and origin of all batches of raw material and/or products received; (b) the recipient, quantity and destination of products supplied; (c) the correlation between each batch of inputs referred to in point (a) and each batch of outputs referred to in point (b). Article 5 Description of several distinct products Where the application for registration of a name or approval of an amendment describes several distinct products which are entitled to use that name, compliance with the requirements for registration shall be shown separately for each such product. For the purposes of this Article, distinct products mean products that, although using the same registered name, are differentiated when placed on the market or considered as different products by consumers. Article 6 Procedural requirements for applications for registration 1. The single document of a protected designation of origin or a protected geographical indication referred to in point (c) of Article 8(1) of Regulation (EU) No 1151/2012 shall include the information requested in Annex I to this Regulation. It shall be drawn up in accordance with the form provided for in that Annex. It shall be concise and not exceed 2 500 words, except in duly justified cases. The reference to the publication of the product specification included in the single document shall lead to the version of the product specification as proposed. 2. The product specification of a traditional speciality guaranteed referred to in Article 19 of Regulation (EU) No 1151/2012 shall include the information requested in Annex II to this Regulation. It shall be drawn up in accordance with the form provided for in that Annex. 3. The date of submission of an application shall be the date on which the application is delivered to the Commission by electronic means. A delivery receipt shall be sent by the Commission. Article 7 Specific rules for the description of the product and the production method 1. The single document for an application for registration of a protected designation of origin or a protected geographical indication referred to in point (c) of Article 8(1) of Regulation (EU) No 1151/2012 shall identify the product by using definitions and standards commonly used for that product. The description shall focus on the specificity of the product bearing the name to be registered, using measurement units and common or technical terms of comparison, without including technical characteristics inherent to all products of that type and related mandatory legal requirements applicable to all products of that type. 2. The description of the product for a traditional speciality guaranteed referred to in point (b) of Article 19(1) of Regulation (EU) No 1151/2012 shall only mention the characteristics necessary to identify the product and its specific characteristics. It shall not repeat general obligations and, in particular, technical characteristics inherent to all products of that type and related mandatory legal requirements. The description of the production method referred to in point (c) of Article 19(1) of Regulation (EU) No 1151/2012 shall only include the production method in force. Historical practices are only to be included if they are still followed. Only the method necessary for obtaining the specific product shall be described and in a way that enables reproduction of the product anywhere. The key elements proving the product's traditional character shall include the main elements that have remained unchanged, with precise and well established references. Article 8 Joint applications A joint application as referred to in Article 49(1) of Regulation (EU) No 1151/2012 shall be submitted to the Commission by a Member State concerned, or by an applicant group in a third country concerned, directly or through the authorities of that third country. It shall include the declaration referred to in point (c) of Article 8(2) or point (b) of Article 20(2) of Regulation (EU) No 1151/2012 from all the Member States concerned. Requirements laid down in Articles 8 and 20 of Regulation (EU) No 1151/2012 shall be fulfilled in all Member States and third countries concerned. Article 9 Procedural rules for oppositions 1. For the purposes of Article 51(2) of Regulation (EU) No 1151/2012 a reasoned statement of opposition shall be drawn up in accordance with the form set out in Annex III to this Regulation. 2. The period of three months referred to in the first subparagraph of Article 51(3) of Regulation (EU) No 1151/2012 shall start on the date on which the invitation to the interested parties to reach agreement among them is delivered by electronic means. 3. The notification referred to in Article 5 of Delegated Regulation (EU) No 664/2014 and the communication of the information to be provided to the Commission pursuant to the second subparagraph of Article 51(3) of Regulation (EU) No 1151/2012 shall be made within one month from the end of the consultations in accordance with the form set out in Annex IV to this Regulation. Article 10 Procedural requirements for amendments to a product specification 1. Applications for approval of an amendment to the product specification for protected designations of origin and protected geographical indications which is not minor shall be drawn up in accordance with the form set out in Annex V. Those applications shall be completed in accordance with the requirements laid down in Article 8 of Regulation (EU) No 1151/2012. The amended single document shall be drawn up in accordance with the form set out in Annex I to this Regulation. The reference to the publication of the product specification in the amended single document shall lead to the updated version of the product specification proposed. Applications for approval of an amendment to the product specification for traditional specialities guaranteed which is not minor shall be drawn up in accordance with the form set out in Annex VI to this Regulation. Those applications shall be completed in accordance with the requirements laid down in Article 20 of Regulation (EU) No 1151/2012. The amended product specification shall be drawn up in accordance with the form set out in Annex II to this Regulation. The information to be published in accordance with Article 50(2) of Regulation (EU) No 1151/2012 shall contain the duly completed application as referred to in the first and second subparagraphs of this paragraph. 2. Applications for approval of a minor amendment referred to in the second subparagraph of Article 53(2) of Regulation (EU) No 1151/2012 shall be drawn up in accordance with the form set out in Annex VII to this Regulation. Applications for approval of a minor amendment concerning protected designations of origin or protected geographical indications shall be accompanied by the updated single document, if amended, which shall be drawn up in accordance with the form set out in Annex I. The reference to the publication of the product specification in the amended single document shall lead to the updated version of the product specification proposed. For applications originating in the Union, Member States shall include a declaration that they consider that the application meets the conditions of Regulation (EU) No 1151/2012 and of the provisions adopted pursuant thereto and the publication reference of the updated product specification. For applications originating in third countries, the group concerned or the third country's authorities shall enclose the updated product specification. Applications for a minor amendment in cases referred to in the fifth subparagraph of Article 6(2) of Delegated Regulation (EU) No 664/2014 shall include the reference to the publication of the updated product specification, for applications originating in Member States, and the updated product specification, for applications originating in third countries. Applications for approval of a minor amendment concerning traditional specialities guaranteed shall be accompanied by the updated product specification drawn up in accordance with the form set out in Annex II. Member States shall include a declaration that they consider that the application meets the conditions of Regulation (EU) No 1151/2012 and of the provisions adopted pursuant thereto. The information to be published in accordance with the second subparagraph of Article 53(2) of Regulation (EU) No 1151/2012 shall contain the duly completed application as referred to in the first subparagraph of this paragraph. 3. The communication to the Commission of a temporary amendment referred to in the second subparagraph of Article 6(3) of Delegated Regulation (EU) No 664/2014 shall be drawn up in accordance with the form set out in Annex VIII to this Regulation. It shall be accompanied by the documents as provided for in the second subparagraph of Article 6(3) of Delegated Regulation (EU) No 664/2014. 4. The date of submission of an amendment application shall be the date on which the application is delivered to the Commission by electronic means. A delivery receipt shall be sent by the Commission. Article 11 Cancellation 1. A request for cancellation of a registration pursuant to Article 54(1) of Regulation (EU) No 1151/2012 shall be drawn up in accordance with the form set out in Annex IX to this Regulation. Requests for cancellation shall be accompanied by the declaration referred to in point (c) of Article 8(2) or point (b) of Article 20(2) of Regulation (EU) No 1151/2012. 2. The information to be published pursuant to Article 50(2) of Regulation (EU) No 1151/2012 shall contain the duly completed request for a cancellation as referred to in the first subparagraph of paragraph 1 of this Article. Article 12 Means of submission Applications, information and documents submitted to the Commission pursuant to Articles 6, 8, 9, 10, 11, and 15 shall be in electronic form. Article 13 The use of symbols and indications 1. The Union symbols as referred to in Articles 12(2) and 23(2) of Regulation (EU) No 1151/2012 and established by Article 2 of Delegated Regulation (EU) No 664/2014 shall be reproduced as laid down in Annex X to this Regulation. 2. The indications PROTECTED DESIGNATION OF ORIGIN, PROTECTED GEOGRAPHICAL INDICATION and TRADITIONAL SPECIALITY GUARANTEED within the symbol may be used in any of the official languages of the Union as laid down in Annex X to this Regulation. 3. Where the Union symbols, indications or corresponding abbreviations as referred to in Articles 12 and 23 of Regulation (EU) No 1151/2012 appear on the labelling of a product, they shall be accompanied by the registered name. 4. Indications, abbreviations and symbols may be used in accordance with Article 44(1) of Regulation (EU) No 1151/2012 in media or in advertising supports for the purpose of divulgation of the quality scheme or of advertisement of the registered names. 5. Products placed on the market before the entry into force of this Regulation which do not comply with paragraphs 1 and 2 may remain on the market until the stocks are exhausted. Article 14 Register of protected designations of origin and protected geographical indications and Register of traditional specialities guaranteed 1. Upon the entry into force of a legal instrument registering a protected designation of origin or a protected geographical indication the Commission shall record the following data in the Register of protected designations of origin and protected geographical indications referred to in Article 11(1) of Regulation (EU) No 1151/2012: (a) the registered name (or names) of the product; (b) the class of the product as referred to in Annex XI to this Regulation; (c) reference to the instrument registering the name; (d) information that the name is protected as a geographical indication or as a designation of origin; (e) indication of the country or countries of origin. 2. Upon the entry into force of a legal instrument registering a traditional speciality guaranteed, the Commission shall record the following data in the Register of traditional specialities guaranteed referred to in Article 22(1) of Regulation (EU) No 1151/2012: (a) the registered name (or names) of the product; (b) the class of the product as referred to in Annex XI to this Regulation; (c) reference to the instrument registering the name; (d) indication of the country or countries of the group or groups that made the application; (e) information whether the decision on registration provides that the name of the traditional speciality guaranteed is to be accompanied by the claim as referred to in Article 18(3) of Regulation (EU) No 1151/2012; (f) only for applications received before the entry into force of Regulation (EU) No 1151/2012, information whether the registration is without reservation of the name. 3. Where the Commission approves an amendment to the product specification that includes a change to the information recorded in the Registers, it shall delete the original data and record the new data with effect from the entry into force of the decision approving the amendment. 4. When a cancellation takes effect, the Commission shall delete the name from the Register concerned. Article 15 Transitional rules A request for publication of the single document submitted by a Member State pursuant to Article 8(1) of Delegated Regulation (EU) No 664/2014 in respect of a protected designation of origin or a protected geographical indication registered prior to 31 March 2006 shall be drawn up in accordance with the form set out in Annex I to this Regulation. Article 16 Entry into force and application This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. Article 9(1) shall only apply to opposition procedures for which the three-month period established in the first subparagraph of Article 51(1) of Regulation (EU) No 1151/2012 has not started on the date of entry into force of this Regulation. Article 9(3) shall only apply to opposition procedures for which the three-month period established in the first subparagraph of Article 51(1) of Regulation (EU) No 1151/2012 has not expired on the date of entry into force of this Regulation. The first sentence of point 2 of Annex X shall apply from 1 January 2016, without prejudice to products already placed on the market before that date. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 June 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 343, 14.12.2012, p. 1. (2) OJ L 93, 31.3.2006, p. 1. (3) OJ L 93, 31.3.2006, p. 12. (4) OJ L 369, 23.12.2006, p. 1. (5) OJ L 275, 19.10.2007, p. 3. (6) See p. 17 of this Official Journal. ANNEX I SINGLE DOCUMENT [Insert name, as in 1 below:] ¦ EU No: [for EU use only] [Select one, X:]  PDO  PGI 1. Name(s) [of PDO or PGI] [Insert the name proposed for registration or, in the case of an application for approval of an amendment to a product specification or a request for publication pursuant to Article 15 of this Regulation, the registered name] 2. Member State or Third Country ¦ 3. Description of the agricultural product or foodstuff 3.1. Type of product [listed in Annex XI] ¦ 3.2. Description of the product to which the name in (1) applies [Main points referred to in point (b) of Article 7(1) of Regulation (EU) No 1151/2012. To identify the product use definitions and standards commonly used for that product. In the description of the product, focus on its specificity, using measurement units and common or technical terms of comparison, without including technical characteristics inherent to all products of that type and related mandatory legal requirements applicable to all products of that type (Article 7(1) of this Regulation).] 3.3. Feed (for products of animal origin only) and raw materials (for processed products only) [For PDO: give confirmation that feed and raw material are from the area. In case feed or raw material come from outside the area, provide a detailed description of those exceptions and state justifications. Those exceptions must be in line with the rules adopted pursuant to Article 5, paragraph 4, of Regulation (EU) No 1151/2012. For PGI: State any quality requirements, or restrictions on origin of raw materials. State justifications for any such restrictions. Such restrictions must be in line with the rules adopted pursuant to Article 5, paragraph 4, of Regulation (EU) No 1151/2012 and must be justified in relation to the link referred to in point (f) of Article 7(1) of that Regulation.] ¦ 3.4. Specific steps in production that must take place in the identified geographical area [State justifications for any restrictions or derogations.] ¦ 3.5. Specific rules concerning slicing, grating, packaging, etc. of the product the registered name refers to [If none, leave blank. State product-specific justifications for any restrictions.] ¦ 3.6. Specific rules concerning labelling of the product the registered name refers to [If none, leave blank. State justifications for any restrictions.] ¦ 4. Concise definition of the geographical area [Where appropriate, insert a map of the area] ¦ 5. Link with the geographical area [For PDO: causal link between the quality or characteristics of the product and the geographical environment, with its inherent natural and human factors, including, where appropriate, elements of the product description or production method justifying the link. For PGI: causal link between the geographical origin and, where appropriate, a given quality, the reputation or other characteristics of the product. State explicitly on which ones of the given factors (reputation, given quality, other characteristic of the product) the causal link is based and give information only with respect to the relevant factors, including, where appropriate, elements of the product description or production method justifying the link.] Reference to publication of the product specification (the second subparagraph of Article 6(1) of this Regulation) ¦ ANNEX II PRODUCT SPECIFICATION OF A TRADITIONAL SPECIALITY GUARANTEED [Insert name, as in 1. below:] EU No: [for EU use only] Member State or Third Country 1. Name(s) to be registered ¦ 2. Type of product [as in Annex XI] ¦ 3. Grounds for registration 3.1. Whether the product:  results from a mode of production, processing or composition corresponding to traditional practice for that product or foodstuff  is produced from raw materials or ingredients that are those traditionally used. [Provide explanation] 3.2. Whether the name:  has been traditionally used to refer to the specific product  identifies the traditional character or specific character of the product [Provide explanation] 4. Description 4.1. Description of the product to which the name under point 1 applies, including its main physical, chemical, microbiological or organoleptic characteristics showing the product's specific character (Article 7(2) of this Regulation) ¦ 4.2. Description of the production method of the product to which the name under point 1 applies that the producers must follow including, where appropriate, the nature and characteristics of the raw materials or ingredients used, and the method by which the product is prepared (Article 7(2) of this Regulation) ¦ 4.3. Description of the key elements establishing the product's traditional character (Article 7(2) of this Regulation) ¦ ANNEX III REASONED STATEMENT OF OPPOSITION [Select one, X:]  PDO  PGI  TSG 1. Name of product [as given in Official Journal (OJ) publication] ¦ 2. Official reference [as given in Official Journal (OJ) publication] Reference number: ¦ Date of OJ publication: ¦ 3. Contact details Contact person: Title (Mr, Ms ¦): ¦ Name: ¦ Group/organisation/individual: ¦ Or national authority: Department: ¦ Address: ¦ Telephone + ¦ e-mail address: ¦ 4. Reason for the opposition: For PDO PGI:  Non-compliance with the conditions laid down in Article 5 and 7(1) of Regulation (EU) No 1151/2012  Registration of the name would be contrary to Article 6(2) of Regulation (EU) No 1151/2012 (plant variety or animal breed)  Registration of the name would be contrary to Article 6(3) of Regulation (EU) No 1151/2012 (name wholly or partially homonymous)  Registration of the name would be contrary to Article 6(4) of Regulation (EU) No 1151/2012 (existing trade mark)  Registration would jeopardize the existence of names, trade marks or products as specified in point (c) of Article 10(1) of Regulation (EU) No 1151/2012  The name proposed for registration is generic; details to be provided as set down in point (d) of Article 10(1) of Regulation (EU) No 1151/2012 For TSG:  Non-compliance with the conditions laid down in Article 18 of Regulation (EU) No 1151/2012  Registration of the name would be incompatible with the terms of Regulation (EU) No 1151/2012 (point (a) of Article 21(1) of Regulation (EU) No 1151/2012).  The name proposed for registration is lawful, renowned and economically significant for similar agricultural products or foodstuffs (point (b) of Article 21(1) of Regulation (EU) No 1151/2012). 5. Detail of opposition Provide duly substantiated reasons and justification for the opposition. Provide also a statement explaining the legitimate interest of the opposition, unless the opposition is lodged by the national authorities, in which case no statement of legitimate interest is required. The statement of opposition should be signed and dated. ANNEX IV NOTIFICATION OF END OF CONSULTATIONS FOLLOWING THE OPPOSITION PROCEDURE [Select one, X:]  PDO  PGI  TSG 1. Name of product [as given in Official Journal (OJ) publication] 2. Official reference [as given in Official Journal (OJ) publication] Reference number: Date of OJ publication: 3. Result of consultations 3.1. Agreement was reached with the following opponent(s): [annex copies of letters showing agreement and all the factors that enabled the agreement (Article 5 of Delegated Regulation (EU) No 664/2014] 3.2. Agreement was not reached with the following opponent(s): [annex the information referred to in the last sentence of the second subparagraph of Article 51(3) of Regulation (EU) No 1151/2012] 4. Product Specification and single document 4.1. The product specification has been amended: ¦ Yes (1) ¦ No 4.2. The single document has been amended (only for PDO and PGI): ¦ Yes (2) ¦ No 5. Dated and signed [Name] [Department/Organisation] [Address] [Telephone: +] [e-mail address:] (1) If Yes, annex description of amendments and the amended product specification (2) If Yes, annex copy of updated document ANNEX V Application for approval of an amendment to the product specification of Protected Designations of Origin/Protected Geographical Indications which is not minor Application for approval of an amendment in accordance with the first subparagraph of Article 53(2), of Regulation (EU) No 1151/2012 [Registered name] ¦ EU No: [for EU use only] [Select one, X:]  PDO  PGI 1. Applicant group and legitimate interest [Provide name, address, telephone and e-mail address of the group proposing the amendment (for third countries applications provide also name and address of the authorities or, if available, bodies verifying compliance with the provision of the product specification). Provide also a statement explaining the legitimate interest of the applicant group] 2. Member State or third country ¦ 3. Heading in the product specification affected by the amendment(s)  Name of product  Description of product  Geographical area  Proof of origin  Method of production  Link  Labelling  Other [to be specified] 4. Type of amendment(s)  Amendment to product specification of a registered PDO or PGI not to be qualified as minor in accordance with the third subparagraph of Article 53(2) of Regulation (EU) No 1151/2012.  Amendment to product specification of registered PDO or PGI for which a Single Document (or equivalent) has not been published not to be qualified as minor in accordance with the third subparagraph of Article 53(2) of Regulation (EU) No 1151/2012 5. Amendment(s) [For each heading checked in section 3 above, provide an exhaustive description and the specific reasons for each amendment. The original product specification and, where relevant, the original single document must be compared in detail with the proposed amended versions for each amendment. The amendment application must be self-sufficient. The information given in this section must be exhaustive (the first and the second subparagraph of Article 6(1) of Delegated Regulation (EU) No 664/2014]. ANNEX VI Application for approval of an amendment to the product specification of Traditional Specialities Guaranteed which is not minor Application for approval of an amendment in accordance with the first subparagraph of Article 53(2), of Regulation (EU) No 1151/2012 [Registered name] EU No: [for EU use only] 1. Applicant group and legitimate interest Name of the group Address Telephone: + e-mail address: Provide a statement explaining the legitimate interest of the group proposing the amendment. 2. Member State or third country ¦ 3. Heading in the product specification affected by the amendment(s)  Name of product  Description of product  Method of production  Other [to be specified] 4. Type of amendment(s)  Amendment to product specification of registered TSG not to be qualified as minor in accordance with the fourth subparagraph of Article 53(2) of Regulation (EU) No 1151/2012. 5. Amendment(s) [For each heading checked in section 3 above, provide an exhaustive description and the specific reasons for each amendment. The original product specification must be compared in detail with the proposed amended version for each amendment. The amendment application must be self-sufficient. The information given in this section must be exhaustive (the first and the second subparagraph of Article 6(1) of Delegated Regulation (EU) No 664/2014]. ANNEX VII APPLICATION FOR APPROVAL OF A MINOR AMENDMENT Application for approval of a minor amendment in accordance with the second subparagraph of Article 53(2), of Regulation (EU) No 1151/2012 [Registered name] ¦ EU No: [for EU use only] [Select one, X:]  PDO  PGI  TSG 1. Applicant group and legitimate interest [Provide name, address, telephone and e-mail address of the group proposing the amendment (for applications concerning PDO and PGI from third countries provide also name and address of the authorities or, if available, bodies verifying compliance with the provision of the product specification). Provide also a statement explaining the legitimate interest of the applicant group] 2. Member State or third country ¦ 3. Heading in the product specification affected by the amendment(s)  Description of product  Proof of origin  Method of production  Link  Labelling  Other [to be specified] 4. Type of amendment(s)  Amendment to product specification of registered PDO or PGI to be qualified as minor in accordance with the third subparagraph of Article 53(2) of Regulation (EU) No 1151/2012, that requires no amendment to the published single document  Amendment to product specification of registered PDO or PGI to be qualified as minor in accordance with the third subparagraph of Article 53(2) of Regulation (EU) No 1151/2012, that requires an amendment to the published single document  Amendment to product specification of registered PDO or PGI to be qualified as minor in accordance with the third subparagraph of Article 53(2) of Regulation (EU) No 1151/2012, for which a single document (or equivalent) has not been published.  Amendment to product specification of registered TSG to be qualified as minor in accordance with the fourth subparagraph of Article 53(2) of Regulation (EU) No 1151/2012. 5. Amendment(s) [For each heading checked in section above, provide a description and the summary of reasons for each amendment. The original product specification and, where relevant, the original single document must be compared with the proposed amended versions for each amendment. Provide also a clear reasoning why in accordance with the third and/or the fourth subparagraph of Article 53(2) of Regulation (EU) No 1151/2012, the amendment is to be qualified as minor. The minor amendment application must be self-sufficient (the second subparagraph of Article 6(2) of Delegated Regulation (EU) No 664/2014]. 6. Updated Product Specification (only for PDO and PGI) [Only in cases referred to in the fifth subparagraph of Article 6(2) of Delegated Regulation (EU) No 664/2014]: a) in case of applications submitted by Member States insert the reference to publication of the updated product specification; b) in case of applications from third countries, insert the updated product specification.] ANNEX VIII COMMUNICATION OF TEMPORARY AMENDMENT Communication concerning temporary amendment in accordance with the second subparagraph of Article 6(3) of Delegated Regulation (EU) No 664/2014. [Registered name] EU No: [for EU use only] [Select one, X:]  PDO  PGI  TSG 1. Member State or third country ¦ 2. Amendment(s) [Indicate the heading in the product specification affected by the temporary amendment. Provide a detailed description and the reasons of each approved temporary amendment, including a description and an assessment of the consequences of that amendment on the requirements and criteria that qualify the product under the quality scheme (Article 5(1) and (2) and Article 18(1) and (2) of Regulation (EU) No 1151/2012 for PDO, PGI and TSG respectively). Provide also a detailed description of the measures justifying the temporary amendments (sanitary and phyto-sanitary measures, formal recognition of natural disasters or adverse weather conditions etc.) and the reasons for those measures to be taken. Describe also the relation between those measures and the approved temporary amendment.] ANNEX IX CANCELLATION REQUEST Cancellation request in accordance with Article 54(1) of Regulation (EU) No 1151/2012 [Registered name:] ¦ EU No: [for EU use only] [Select one, X:]  PGI  PDO  TSG 1. Registered name proposed for cancellation ¦ 2. Member State or Third Country ¦ 3. Type of product [as in Annex XI] ¦ 4. Person or body making request for cancellation [Provide name, address, telephone and e-mail address of the natural or legal person or of the producers referred to in Article 54(1) of Regulation (EU) No 1151/2012 requesting cancellation (for requests concerning PDO and PGI from third countries provide also name and address of the authorities or, if available, bodies verifying compliance with the provision of the product specification). Provide also a statement explaining the legitimate interest of the natural or legal person requesting cancellation] ¦ 5. Type of cancellation and related reasons  In accordance with the first subparagraph of Article 54(1) of Regulation (EU) No 1151/2012  point (a) [Provide the detailed reasons and, where appropriate, evidence for the cancellation of the registration of the name in accordance with point (a) of first subparagraph of Article 54(1) of Regulation (EU) No 1151/2012.]  point (b) [Provide the detailed reasons and, where appropriate, evidence for the cancellation of the registration of the name in accordance with point (b) of first subparagraph of Article 54(1) of Regulation (EU) No 1151/2012.]  In accordance with the second subparagraph of Article 54(1) of Regulation (EU) No 1151/2012 [Provide the detailed reasons and, where appropriate, evidence for the cancellation of the registration of the name in accordance with the second subparagraph of Article 54(1) of Regulation (EU) No 1151/2012.] ANNEX X REPRODUCTION OF THE UNION SYMBOLS AND INDICATIONS FOR PDO PGI TSG 1. Union symbols in colour When used in colours, direct colours (Pantone) or four-colour process may be used. The reference colours are indicated below. Union symbols in pantone: Union symbols in four-colour process: Contrast with background colours If a symbol is used in colour on a coloured background, which makes it difficult to see, a delimiting outer circle around the symbol should be used to improve contrast with the background: 2. Union symbols in black and white Use of the symbols in black and white is allowed only when black and white are the only ink colours used on the package. When used in black and white Union symbols are reproduced as follows: Union symbols in black and white in negative If the background of the packaging or labelling is dark, the symbols may be used in negative format as follows: 3. Typography Times Roman capitals must be used for the text. 4. Reduction The minimum size of the Union symbols is 15 mm in diameter, however, it may be reduced to 10 mm in case of small packages or products. 5. Protected Designation of Origin and its abbreviation in EU languages EU Language | Term | Abbreviation | BG | Ã ·Ã °Ã Ã ¸Ã Ã µÃ ½Ã ¾ Ã ½Ã °Ã ¸Ã ¼Ã µÃ ½Ã ¾Ã ²Ã °Ã ½Ã ¸Ã µ Ã ·Ã ° Ã ¿ÃÃ ¾Ã ¸Ã ·Ã Ã ¾Ã ´ | Ã Ã Ã  | ES | denominaciÃ ³n de origen protegida | DOP | CS | chrÃ ¡nÃ nÃ © oznaÃ enÃ ­ pÃ ¯vodu | CHOP | DA | beskyttet oprindelsesbetegnelse | BOB | DE | geschÃ ¼tzte Ursprungsbezeichnung | g.U. | ET | kaitstud pÃ ¤ritolunimetus | KPN | EL | ÃÃ Ã ¿Ã Ã Ã ±Ã Ã µÃ Ã Ã ¼Ã µÃ ½Ã · Ã ¿Ã ½Ã ¿Ã ¼Ã ±Ã Ã ¯Ã ± ÃÃ Ã ¿Ã ­Ã »Ã µÃ Ã Ã ·Ã  | Ã Ã Ã | EN | protected designation of origin | PDO | FR | appellation d'origine protÃ ©gÃ ©e | AOP | GA | bunÃ ºs ainmnÃ ­ochta cosanta | BAC | HR | zaÃ ¡tiÃ ena oznaka izvornosti | ZOI | IT | denominazione d'origine protetta | DOP | LV | aizsargÃ ts cilmes vietas nosaukums | ACVN | LT | saugoma kilmÃ s vietos nuoroda | SKVN | HU | oltalom alatt Ã ¡llÃ ³ eredetmegjelÃ ¶lÃ ©s | OEM | MT | denominazzjoni protetta ta' oriÃ ¡ini | DPO | NL | beschermde oorsprongsbenaming | BOB | PL | chroniona nazwa pochodzenia | CHNP | PT | denominaÃ §Ã £o de origem protegida | DOP | RO | denumire de origine protejatÃ  | DOP | SK | chrÃ ¡nenÃ © oznaÃ enie pÃ ´vodu | CHOP | SL | zaÃ ¡Ã itena oznaÃ ba porekla | ZOP | FI | suojattu alkuperÃ ¤nimitys | SAN | SV | skyddad ursprungsbeteckning | SUB | 6. Protected Geographical Indication and its abbreviation in EU languages EU Language | Term | Abbreviation | BG | Ã ·Ã °Ã Ã ¸Ã Ã µÃ ½Ã ¾ Ã ³Ã µÃ ¾Ã ³ÃÃ °Ã Ã Ã ºÃ ¾ Ã Ã ºÃ °Ã ·Ã °Ã ½Ã ¸Ã µ | Ã Ã Ã £ | ES | indicaciÃ ³n geogrÃ ¡fica protegida | IGP | CS | chrÃ ¡nÃ nÃ © zemÃ pisnÃ © oznaÃ enÃ ­ | CHZO | DA | beskyttet geografisk betegnelse | BGB | DE | geschÃ ¼tzte geografische Angabe | g.g.A. | ET | kaitstud geograafiline tÃ ¤his | KGT | EL | ÃÃ Ã ¿Ã Ã Ã ±Ã Ã µÃ Ã Ã ¼Ã µÃ ½Ã · Ã ³Ã µÃ Ã ³Ã Ã ±Ã Ã ¹Ã ºÃ ® Ã ­Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · | Ã Ã Ã  | EN | protected geographical indication | PGI | FR | indication gÃ ©ographique protÃ ©gÃ ©e | IGP | GA | sonra geografach cosanta | SGC | HR | zaÃ ¡tiÃ ena oznaka zemljopisnog podrijetla | ZOZP | IT | indicazione geografica protetta | IGP | LV | aizsargÃ ta Ã £eogrÃ fiskÃ s izcelsmes norÃ de | AÃ ¢IN | LT | saugoma geografinÃ  nuoroda | SGN | HU | oltalom alatt Ã ¡llÃ ³ fÃ ¶ldrajzi jelzÃ ©s | OFJ | MT | indikazzjoni Ã ¡eografika protetta | IÃ P | NL | beschermde geografische aanduiding | BGA | PL | chronione oznaczenie geograficzne | CHOG | PT | indicaÃ §Ã £o geogrÃ ¡fica protegida | IGP | RO | indicaÃ ie geograficÃ  protejatÃ  | IGP | SK | chrÃ ¡nenÃ © zemepisnÃ © oznaÃ enie | CHZO | SL | zaÃ ¡Ã itena geografska oznaÃ ba | ZGO | FI | suojattu maantieteellinen merkintÃ ¤ | SMM | SV | skyddad geografisk beteckning | SGB | 7. Traditional Speciality Guaranteed and its abbreviation in EU languages EU language | Term | Abbreviation | BG | Ã ÃÃ °Ã ½Ã ° Ã  Ã ÃÃ °Ã ´Ã ¸Ã Ã ¸Ã ¾Ã ½Ã ½Ã ¾ Ã Ã ¿Ã µÃ Ã ¸Ã Ã ¸Ã Ã µÃ ½ Ã Ã °ÃÃ °Ã ºÃ Ã µÃ | Ã ¥Ã ¢Ã ¡Ã ¥ | ES | especialidad tradicional garantizada | ETG | CS | zaruÃ enÃ ¡ tradiÃ nÃ ­ specialita | ZTS | DA | garanteret traditionel specialitet | GTS | DE | garantiert traditionelle SpezialitÃ ¤t | g.t.S. | ET | garanteeritud traditsiooniline toode | GTT | EL | Ã µÃ ³Ã ³Ã Ã ·Ã ¼Ã ­Ã ½Ã ¿ ÃÃ ±Ã Ã ±Ã ´Ã ¿Ã Ã ¹Ã ±Ã ºÃ  Ã ¹Ã ´Ã ¹Ã Ã Ã ÃÃ ¿ ÃÃ Ã ¿Ã Ã Ã ½ | Ã  Ã Ã Ã | EN | traditional speciality guaranteed | TSG | FR | spÃ ©cialitÃ © traditionnelle garantie | STG | GA | speisialtacht thraidisiÃ ºnta rÃ ¡thaithe | STR | HR | zajamÃ eno tradicionalni specijalitet | ZTS | IT | specialitÃ tradizionale garantita | STG | LV | garantÃ ta tradicionÃ lÃ  Ã «patnÃ «ba | GTI | LT | garantuotas tradicinis gaminys | GTG | HU | hagyomÃ ¡nyos kÃ ¼lÃ ¶nleges termÃ ©k | HKT | MT | speÃ jalitÃ tradizzjonali garantita | STG | NL | gegarandeerde traditionele specialiteit | GTS | PL | gwarantowana tradycyjna specjalnoÃ Ã  | GTS | PT | especialidade tradicional garantida | ETG | RO | specialitate tradiÃ ionalÃ  garantatÃ  | STG | SK | zaruÃ enÃ ¡ tradiÃ nÃ ¡ Ã ¡pecialita | ZTÃ | SL | zajamÃ ena tradicionalna posebnost | ZTP | FI | aito perinteinen tuote | APT | SV | garanterad traditionell specialitet | GTS | ANNEX XI CLASSIFICATION OF PRODUCTS 1. Agricultural products intended for the human consumption listed in Annex I to the Treaty  Class 1.1. Fresh meat (and offal)  Class 1.2. Meat products (cooked, salted, smoked, etc.)  Class 1.3. Cheeses  Class 1.4. Other products of animal origin (eggs, honey, various dairy products except butter, etc.)  Class 1.5. Oils and fats (butter, margarine, oil, etc.)  Class 1.6. Fruit, vegetables and cereals fresh or processed  Class 1.7. Fresh fish, molluscs, and crustaceans and products derived therefrom  Class 1.8. other products listed in Annex I to the Treaty (spices etc.) 2. Agricultural products and foodstuffs referred to in Annex I to Regulation (EU) No 1151/2012 I. Designations of Origin and Geographical indications  Class 2.1. beer,  Class 2.2. chocolate and derived products,  Class 2.3. bread, pastry, cakes, confectionery, biscuits and other baker's wares  Class 2.4. beverages made from plant extracts,  Class 2.5. pasta,  Class 2.6. salt,  Class 2.7. natural gums and resins,  Class 2.8. mustard paste,  Class 2.9. hay,  Class 2.10. essential oils,  Class 2.11. cork,  Class 2.12. cochineal,  Class 2.13. flowers and ornamental plants,  Class 2.14. cotton,  Class 2.15. wool,  Class 2.16. wicker,  Class 2.17. scutched flax,  Class 2.18. leather,  Class 2.19. fur,  Class 2.20. feather. II. Traditional specialities guaranteed  Class 2.21. prepared meals,  Class 2.22. beer,  Class 2.23. chocolate and derived products,  Class 2.24. bread, pastry, cakes, confectionery, biscuits and other baker's wares,  Class 2.25. beverages made from plant extracts,  Class 2.26. pasta,  Class 2.27. salt.